People v Hunter (2022 NY Slip Op 05483)





People v Hunter


2022 NY Slip Op 05483


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (87/22) KA 16-00386.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJERROD L. HUNTER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument dismissed as untimely.